


110 HRES 948 EH: Congratulating the University of Kansas

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 948
		In the House of Representatives, U.
		  S.,
		
			March 11, 2008
		
		RESOLUTION
		Congratulating the University of Kansas
		  (KU) football team for winning the 2008 FedEx Orange Bowl and
		  having the most successful year in program history.
	
	
		Whereas on January 3, 2008, the University of Kansas (KU)
			 football team won the 2008 FedEx Orange Bowl, defeating Virginia Tech by a
			 score of 24 to 21 for the first major bowl victory in university
			 history;
		Whereas the KU football team won 12 games this season to
			 set a school record;
		Whereas KU ranked seventh in the final Top 25 polls
			 released on January 8, 2008, for the second highest final ranking in school
			 history (the school ranked sixth in 1968);
		Whereas the KU football team reached a number 2 ranking on
			 November 18, 2007, their highest national ranking in program history;
		Whereas the KU team set the school record for points, an
			 average of 42.77 points per game, and total yards (479.77 yards);
		Whereas KU was the only school in the country to rank in
			 the top 5 nationally in both scoring offense (second) and scoring defense
			 (fifth);
		Whereas Head Coach Mark Mangino was awarded multiple
			 national coach of the year honors;
		Whereas Head Coach Mark Mangino has produced a minimum of
			 6 wins in 3 straight seasons for the first time in 46 years for the KU football
			 program;
		Whereas the KU football team produced 2 first-team
			 All-Americans, cornerback Aqib Talib and offensive tackle Anthony Collins, and
			 1 second-team All-American in defensive tackle James McClinton; and
		Whereas the KU football team was also honored to have 2
			 Academic All-America recipients on the team, Russell Brorsen and John Larson:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates and commends the University
			 of Kansas football team for winning the 2008 FedEx Orange Bowl and for having
			 the most successful year in program history;
			(2)recognizes the significant achievements of
			 the players, coaches, students, alumni, and support staff whose dedication and
			 hard work helped the University of Kansas football team win the FedEx Orange
			 Bowl; and
			(3)respectfully requests the Clerk of the
			 House of Representatives to transmit enrolled copies of this resolution to the
			 following individuals for display:
				(A)Robert Hemenway, Chancellor of the
			 University of Kansas.
				(B)Richard Lariviere, Provost and Executive
			 Vice Chancellor of the University of Kansas.
				(C)Lew Perkins, Athletics Director of the
			 University of Kansas.
				(D)Mark Mangino, Head Coach.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
